Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 1 of 17 PageID #: 1148




                           IN THE UNITED STATES DISTRICT COURT
                             OF THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

LUKE A. HOLLEY                      §
                                    §
v.                                  §
                                    §                                       Case No. 5:20-cv-93-CMC
DR. MARK T. ESPER, in his official  §
capacity as the acting SECRETARY OF §
DEFENSE                             §


                                                      ORDER


         On November 19, 2020, the above-entitled and numbered cause of action was referred to the

undersigned for all purposes by the consent of the parties. The following motion is pending before

the Court:

                          Defendant’s Motion to Compel (Docket Entry # 25)

The Court, having carefully considered the relevant briefing, is of the opinion the motion should be

GRANTED, as modified herein.

                                       I. FACTUAL BACKGROUND

         On June 2, 2020, Plaintiff Luke A. Holley (“Plaintiff”) filed a complaint alleging disability

discrimination, retaliation, and harassment pursuant to the Rehabilitation Act, 29 U.S.C. §§ 701 et

seq. Plaintiff was an employee of the Defense Logistics Agency (“DLA”) at a distribution facility

within the Red River Army Depot (“RRAD”) in Bowie County, Texas at all times relevant to this

lawsuit.1 Docket Entry #1, ¶ 1. DLA is a federal agency and component of the Department of


         1
           According to the original complaint, Plaintiff “is a 10-point, 80% service-connected disabled veteran.” Docket
Entry # 1, ¶ 6. “Plaintiff served in the United States Coast Guard from 2002 until 2007 and suffered a broken back while
on active duty.” Id. “On or about June 25, 2018, Plaintiff hired into DLA’s RRAD distribution facility near Texarkana,

                                                           1
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 2 of 17 PageID #: 1149




Defense. Id. Defendant, the Secretary of Defense, is the head of the Department of Defense and

“[s]ubject to the direction of the President and to this title and section 2 of the National Security Act

of 1947 . . . has authority, direction, and control over the Department of Defense.” 10 U.S.C. §

113(b).


          According to Plaintiff, beginning in March of 2019 and continuing thereafter, “Plaintiff was

subjected to systematic discrimination, harassment, and retaliation because of his disability and

because he engaged in protected activity, including making a request for a reasonable

accommodation because of a physical disability.” Docket Entry # 1, ¶ 5. Specifically, Plaintiff

alleges as follows:


          From his hired date until October 2018, Plaintiff worked as a warehouse worker for
          DLA. In October 2018, Plaintiff’s work duties changed, and those new duties
          included operating a forklift the entire workday and entire workweek. Because of his
          medical conditions and disabilities associated with the injuries to his back, the ride
          and repetitive movements associated with operating a forklift for that amount of time
          (i.e., all workday, every workday) caused Plaintiff great physical discomfort.
          On December 6, 2018, Plaintiff filed a request for a reasonable accommodation with
          DLA. After explaining the issues with his back and the pain he experienced from
          having to operate a forklift all workday every workday, Plaintiff requested as a
          reasonable accommodation: (1) reassignment to another job with different job duties;
          and (2) access to the gym at his workplace one hour mid-day to stretch his back.
          Despite the fact that Plaintiff had hired in at DLA’s RRAD distribution facility as an
          ‘Excepted Appointment’ because of his status as a disabled veteran (thereby making
          Plaintiff’s disability already known to DLA), DLA responded to Plaintiff’s request
          for a reasonable accommodation by requesting medical documentation of Plaintiff’s
          medical conditions because DLA claimed Plaintiff’s disability was ‘not obvious or
          otherwise already known’ to DLA.
          Despite the fact that Plaintiff’s disability was already known to DLA and contrary to
          DLA’s own internal policies and procedures, it took DLA fifty-three (53) days (from


Texas. Plaintiff was hired as a ‘Distribution Process Worker WG-6901-05' under a non-competitive ‘Excepted
Appointment’ procedure because of his status as a disabled veteran.” Id., ¶ 7.

                                                    2
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 3 of 17 PageID #: 1150




      December 6, 2018 until January 29, 2019) to provide Plaintiff with a ‘Certificate of
      Medical Examination’ form needed from Plaintiff’s treating physician, so that his
      treating physician could then communicate the diagnosis, prognosis, and impact of
      Plaintiff’s medical conditions and disabilities to DLA.
      Despite DLA’s delay in providing the necessary medical documentation form,
      Plaintiff returned the completed form to DLA on February 5, 2019. In completing the
      form, Plaintiff’s treating physician described Plaintiff limiting conditions as: (1) no
      heavy lifting defined as over 20 pounds; (2) no forklift duty over four hours per day;
      and (3) no squatting or bending more than two hours per day.
      Contrary to DLA’s own internal policies and procedures, Plaintiff’s work limitations
      were never communicated to Plaintiff’s direct supervisors after DLA received the
      medical documentation form.
      Meanwhile, as Plaintiff navigated DLA’s request for medical documentation,
      Plaintiff also tried, as a part of his reasonable accommodation request efforts, to
      apply for different jobs with different job duties. From January 2019 through April
      2019, DLA denied Plaintiff job interviews for job vacancies in retaliation and reprisal
      for Plaintiff having made a request for a reasonable accommodation.
      As further retaliation and reprisal against Plaintiff for having filed a request for a
      reasonable accommodation, DLA’s management, on March 14, 2019, started in
      earnest down a path of systematic harassment and abuse aimed at Plaintiff. On that
      day, Plaintiff’s supervisor denied Plaintiff access to the gym to stretch his back. Also
      on that day, Plaintiff’s direct supervisor approved a request for Plaintiff to receive a
      new pair of work boots, only to have that request later refused by a supervisor higher
      up the chain of command.
      As the discrimination, retaliation, and harassment continued, Plaintiff was reassigned
      to a job position on April 29, 2019 with job duties and requirements that forced
      Plaintiff to violate his lifting, squatting, and bending restrictions in order to keep his
      job.
      On June 12, 2019, Plaintiff was again reassigned to a new job position – this time
      with even worse job duties. Again, DLA forced Plaintiff to perform job duties that
      violated his medical conditions and work limitations to keep his job. Also on June
      12, 2019, Plaintiff began informal counseling with an EEO Counselor at DLA in
      order to ultimately file a discrimination claim against his employer.
      As a part of his June 2019 reassignment, Plaintiff’s supervisors and his new co-
      workers held a morning meeting on June 20, 2019 to discuss Plaintiff’s arrival.
      During the meeting, a co-worker questioned management by asking, ‘Why do we
      always get disabled people over here to help us out? We need abled bodied people
      working here.’ Management did not respond to the statement other than to say



                                                  3
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 4 of 17 PageID #: 1151




        Plaintiff was ‘going to be working hard,’ but another co-worker later warned Plaintiff
        that, as a result of the meeting, ‘you better watch out, they are on you.’
        In July 2019, Plaintiff was placed on a special two-week detail emptying an entire
        portable building and warehouse filled with old printers, fax machines, monitors, and
        other computer equipment. The portable building and warehouse were not
        airconditioned, and DLA again required Plaintiff to violate his lifting, squatting, and
        bending restrictions.
        On July 23, 2019, Plaintiff’s supervisors confiscated a radio, fan, and ergonomic
        chair from Plaintiff – as further retaliation for Plaintiff having filed a reasonable
        accommodation request and EEO informal complaint. Later, Plaintiff was told he
        could have a fan while he worked (in Texas in July), but only if he amended his
        reasonable accommodation request to include a request for a fan. Likewise, he was
        told he could also have an ergonomic chair for his back (even though DLA had an
        abundance of these chairs at its RRAD facility), but only if he amended his
        reasonable accommodation request to include a chair too.
        Since filing the EEO informal complaint in June 2019, Plaintiff has also had a
        supervisor at DLA park diagonally across three parking spots to prevent Plaintiff
        from parking in his accustomed parking spot, report him as AWOL (when he was
        not), and physically search him ‘randomly’ for a cell phone.
        On August 16, 2019, Plaintiff filed a Formal Complaint of Discrimination in the
        Federal Government with the DLA EEO Office in New Cumberland, Pennsylvania.
        At roughly the same time as the filing of that formal complaint, DLA’s supervisor at
        the RRAD facility attempted to reprimand Plaintiff (in retaliation for the complaint)
        on four different occasions for four minor infractions, including an accusation that
        Plaintiff failed to work on the correct assignment (August 9, 2019), an accusation
        that Plaintiff had failed to shrink wrap two pallets (August 15, 2019), an accusation
        that Plaintiff was smoking during duty hours in an unauthorized location (August 16,
        2019), and an accusation that Plaintiff had failed to timely request sick leave to attend
        a medical appointment (August 20, 2019).
        Also on August 16, 2019, Plaintiff’s direct supervisor had a meeting with Plaintiff
        and his co-workers. During that meeting, the supervisor made the statement that
        ‘what happens here stays here,’ and then attempted to force every worker, including
        Plaintiff, to verbally confirm their agreement with the statement. Considering the
        timing of the meeting and the larger context of Plaintiff’s EEO complaint and
        reasonable accommodation request, this meeting was conducted as an effort to
        intimidate and silence Plaintiff – all in the hopes of stopping him from filing his
        formal complaint.
Id., ¶¶ 8-23.




                                                   4
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 5 of 17 PageID #: 1152




       Plaintiff alleges causes of action for disability discrimination, retaliation/reprisal

discrimination, and harassment/hostile work environment. Plaintiff alleges Defendant’s

discrimination, retaliation, and harassment violated Sections 501 and 504 of the Rehabilitation Act

(29 U.S.C. §§ 791, 794 – 794a). Id., ¶¶ 25, 31, 37, 42.

                              II. PROCEDURAL BACKGROUND

A.     Discovery Order

       The Court entered its Discovery Order on December 7, 2020. See Docket Entry # 18. Under

“Disclosures,” except as provided by paragraph 1(j), within thirty days after the scheduling

conference, each party shall disclose to every other party certain information, including the

following:

       (h)     in a suit alleging physical or mental injury and damages from the occurrence
               that is the subject of the case, all medical records and bills that are reasonably
               related to the injuries or damages asserted or, in lieu thereof, an authorization
               permitting the disclosure of such medical records and bills;

       (i)     in a suit alleging physical or mental injury and damages from the occurrence
               that is the subject of the case, all medical records and bills obtained by the
               disclosing party by virtue of an authorization furnished by the requesting
               party;

Docket Entry # 18, ¶ 1(h)(i). In addition, under the section titled “Additional Disclosures,” each party

shall provide to every other party, among other things, copies of “all documents . . . in the

possession, custody, or control of the party that are relevant to the pleaded claims or defenses

involved in the action.” Id., ¶ 3(a). Paragraph 3(b) requires parties to provide “a complete

computation of any category of damages claimed by any party to the action, making available for

inspection and copying under Rule 34, the documents or other evidentiary material on which such




                                                   5
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 6 of 17 PageID #: 1153




computation is based, including materials bearing on the nature and extent of injuries suffered.” Id.,

¶ 3(b). Additionally, Paragraph 3(c) directs parties to Local Rule CV-34.

        Local Rule CV-34 provides, “Where a party’s physical or mental condition is at issue, that

party shall provide to the opposing counsel either the party’s medical records or a signed

authorization so that records of health care providers which are relevant to injuries and damages

claimed may be obtained.”

        Paragraph 4 of the Discovery Order provides as follows:

        Discovery is limited to the disclosures described in Paragraphs 1 and 3 together with
        25 interrogatories, 25 requests for admissions, [etc]... Any party may move to modify
        these limitations for good cause.

Docket Entry # 18 at ¶ 4. Paragraph 9 provides, “Any party entitled to receive disclosures may. . .

serve upon a party a written statement. . . of any reason why the party entitled to receive disclosures

believes that the disclosures are insufficient.” Id. at ¶ 9. “The party allegedly entitled to receive

disclosures may thereafter file a motion to compel.” Id.

B.      Docket Control Order

        The original Docket Control Order was entered December 7, 2020 (Docket Entry # 17).

Plaintiff made his initial discovery disclosure on December 09, 2020 and served additional

disclosures on December 22, 2020. Docket Entry #s 19, 21. Thereafter, an amended Docket Control

Order was entered February 24, 2021. Docket Entry # 24. According to the amended Docket Control

Order, the fact discovery deadline was April 30, 2021.2 Docket Entry # 24.




        2
           The Court recently entered a Second Amended Docket Control Order, setting this consent case for jury
selection and trial starting September 21, 2021. Docket Entry # 45.



                                                      6
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 7 of 17 PageID #: 1154




         On April 5, 2021, Defendant served a Request for Production on Plaintiff requesting medical

records and documents relating to claims for medical damages and emotional pain and suffering. See

Docket Entry # 25-1. On April 21, 2021, Plaintiff informed Defendant he would not produce any

additional documents. Id. at p.13. On April 22, 2021, Defendant filed its current motion to compel.

See Docket Entry # 25.

                                          III. MOTION TO COMPEL

A.       Defendant’s assertions

         Defendant asserts Plaintiff has placed his physical and mental health at issue by claiming

disability discrimination and claiming damages for physical injury and mental anguish.3 Docket

Entry # 25 at pp. 2-3. Defendant asserts the Local Rules and the Court’s Discovery Order require

disclosure of medical records or a signed authorization to obtain medical records when a party places

health at issue. Id. at p. 3. According to Defendant, Plaintiff has failed to produce all relevant

medical records or a medical release authorization, and he has also failed to provide a complete

computation of any category of damages that support his claims and relief requested. Id. at p. 2.

Defendant requests the Court compel Plaintiff to comply with the Court’s mandatory disclosure

requirements and Defendant’s subsequently-served Request for Production of Documents, which

seeks the following:

         Produce all documents Plaintiff used or referenced to answer the First Set of
         Interrogatories.
         Produce all Communications to or from individuals identified in Plaintiff’s response
         to Defendant’s First Set of Interrogatories.

         3
            According to Defendant, courts have long held medical records are relevant to the litigation when Plaintiff
puts a disability at issue. Docket Entry # 25 at p. 9. Defendant argues its Request for Production targets the documents
and information required for Plaintiff to prove his prima facie case and for Defendant to argue against Plaintiff’s claims.
Id.

                                                            7
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 8 of 17 PageID #: 1155




       Produce all reports from any expert Plaintiff identified in response to Defendant’s
       Interrogatories.
       Produce all Statements or Communications to or from individuals who Plaintiff
       claims have information that supports Plaintiff’s claim that Plaintiff was
       discriminated, retaliated against, and harassed including but not limited to those
       Statements and Communications which Plaintiff allege support these claims.
       Produce all Documents relating to Plaintiff’s claim for economic damages.
       Produce any all Documents relating to Plaintiff’s claim for medical damages, past
       and future emotional pain and suffering, inconvenience, mental anguish, loss of
       enjoyment of life and any other nonpecuniary damages Plaintiff is asserting.
       Produce all Medical Records, relating to treatment received from a Medical care
       Provider for conditions that Plaintiff claims relate to the discrimination, retaliation,
       and harassment that Plaintiff alleges.
       Copies of the enclosed medical authorization form authorizing the release of any and
       all medical records, notes, and memoranda for each of the Medical Care Providers
       whom Plaintiff claims provided medical care related to the discrimination, retaliation
       and harassment Plaintiff alleges.
       Copies of the enclosed request for consent to release of information from individual
       records, VA Form 3288, authorizing the release of all medical reports, records, notes
       and memoranda from the Department of Veterans Affairs.
       Produce all Documents relating to Plaintiff’s claim for non-economic damages, if
       any.
       Produce a copy of the enclosed personnel file authorization form authorizing the
       release of your personnel file from employers Plaintiff identified in Plaintiff’s
       response to Defendant’s First Set of Interrogatories, served concurrently herewith.
       Produce all Documents reflecting Your communications with all of Plaintiff’s
       Medical Care Providers regarding the disability Plaintiff claims Plaintiff was
       discriminated upon.
Docket Entry #25-1.


       Additionally, in the event Plaintiff produces medical authorizations and Defendant is required

to obtain the medical records, Defendant requests the Court extend the April 30, 2021 discovery

deadline to allow Defendant “time to obtain the medical records from the respective providers.”

Docket Entry # 25 at p. 10.


                                                  8
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 9 of 17 PageID #: 1156




B.      Plaintiff’s response


        Plaintiff objects to Defendant’s motion, presenting both procedural and substantive

arguments.


1.      Procedural arguments


        Procedurally, Plaintiff argues (1) Defendant’s Requests for Production falls outside the limits

of discovery, and (2) The United States is not a party to the lawsuit. Docket Entry # 26 at ¶ 6.

Plaintiff states Paragraph 4 of the Discovery Order limits discovery to disclosures described in

Paragraphs 1 and 3. Id. at ¶¶ 8, 10. Focusing on Paragraphs 1 and 3, Plaintiff notes his initial

disclosures were served on December 9, 2020 and additional disclosures were served on December

22, 2020. Id. at ¶ 11. Plaintiff argues Paragraph 9(a), in conjunction with Paragraph 4, gives

Defendant opportunity to challenge and dispute the sufficiency of disclosures of the disclosures. Id.

at ¶¶ 9, 12. Plaintiff contends Paragraph 4 requires Defendant to move to modify the discovery

limitations to validly propound Request for Production upon Plaintiff. Id. at ¶ 14. According to

Plaintiff, because Defendant did not move to modify, its Request for Production is procedurally

inadequate and beyond the limits of discovery. Id.


        Plaintiff further objects to the Request for Production because it was propounded upon

Plaintiff by “Defendant[The] United States of America.” Id. at ¶ 22. Plaintiff notes The United

States of America is a legal entity separate and apart from its agencies or officers sued in an official

capacity. Id. at ¶ 21. According to Plaintiff, Defendant’s Request for Production should be

propounded by Secretary of Defense Mark Esper, the proper Defendant. Id. at ¶¶ 19, 20. Plaintiff

agrees to withdraw the opposition if undersigned counsel admits to a clerical mistake. Id. at ¶ 26.

                                                   9
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 10 of 17 PageID #: 1157




 2.     Substantive arguments


        Substantively, Plaintiff disagrees with Defendant’s argument that a prima facie case under

 the Rehabilitation Act requires Plaintiff to substantiate his disability and prove he is otherwise

 qualified to do the work. According to Plaintiff, because his disability stemmed from his service in

 the coast guard in 2004, his pre-existing disability is irrelevant to the alleged discrimination,

 retaliation, and hostile work environment claims from 2018 and 2019. Id. at ¶¶ 30-31. Plaintiff states

 he has medical records and billing for his disability for his broken back in 2004 but does not have

 medical records separate for the claims arising from this case. Id. at ¶ 31.


        Plaintiff also disputes that he relied solely on the VA disability classification. Plaintiff

 concedes the VA classification alone cannot prove disability but argues a combination of VA

 classification with other evidence satisfies the ADA standards imposed by the Rehabilitation Act.

 Id. at ¶ 32. Plaintiff points to multiple documents from his additional disclosures that purport to

 satisfy ADA stadards. Id. at ¶ 33, See Docket Entry #26-3.


        Finally, Plaintiff indicates the categories of damages Defendant seeks are not subject to exact

 computation. Id. at ¶ 39. Plaintiff asserts the court in Burns revealed, once more-than-nominal

 damages for mental anguish are in play, the amount to request and how to request it becomes a

 matter of trial strategy. Id. at ¶ 47 (citing Burns v. Nielson, Civil Action No. EP-17-cv-00264-DCG

 (W.D. Texas. Dec. 8, 2020)).




                                                  10
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 11 of 17 PageID #: 1158




 C.      Defendant’s reply


 1.      Procedural arguments


          Defendant first argues its Request for Production falls squarely within Paragraphs 1 and 3

 of the Discovery Order. Docket Entry # 25 at p. 8. Defendant argues Paragraph 4 of the Discovery

 Order is silent on any limitations on requests for production of documents. According to Defendant,

 the Discover Order limits the number of interrogatories, request for admissions, and depositions but

 does not prohibit the production of discoverable information. Defendant argues its Request for

 Production of documents was necessitated by Plaintiff’s failure to comply with the Discovery Order.


         Regarding the second procedural issue, Defendant concedes counsel made a scriber’s error.

 Id. Defendant’s counsel states he explained to Plaintiff that The United States of America is not

 inserting itself as a party. Id.


 2.      Substantive arguments


         Substantively, Defendant argues Plaintiff’s medical condition is relevant to Plaintiff’s claims

 and to Defendant’s defenses. Docket Entry # 29 at p. 2. Defendant continues, Paragraph 1(h) requires

 Plaintiff to produce “all medical records and bills that are reasonably related to the injuries or

 damages. . . .” Id. at ¶ 3. According to Defendant, Plaintiff advances an unduly narrow reading of

 Paragraph 1(h), limiting production of medical records of damages arising from the occurrence. Id.

 Even if Plaintiff’s narrow reading was correct, Defendant argues Plaintiff would still be obligated

 to provide the requested records because Plaintiff seeks mental anguish damages arising from

 Defendant’s purported violations of the Rehabilitation Act. Id. According to Defendant, mental

 anguish damages, through the Plaintiff’s own pleading, arise out of the occurrence at issue. Id.

                                                   11
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 12 of 17 PageID #: 1159




 Defendant argues Plaintiff also ties his physical health to the occurrence by alleging discrimination,

 retaliation, and harassment continued when he was reassigned to a job position that forced him to

 violate his lifting, squatting, and bending restrictions. Id. According to Defendant, by alleging

 Defendant’s actions exacerbated his pre-existing back injury, Plaintiff alleges a claim arising out of

 the occurrence at issue, necessitating release of relevant medical records even under Plaintiff’s

 narrow reading of Paragraph 1(h). Id. at ¶ 4. Defendant further argues even if Paragraph 1(h) did not

 compel disclosure of the records, Paragraph 3 certainly would because the records are relevant to

 Plaintiff’s pleaded claims or defenses.4 Id.


          Finally, regarding damages, Defendant quotes Paragraph 3, which requires production of “a

 complete computation of any category of damages claimed by any party to the action, making

 available for inspection and copying as under Rule 34,” but does not offer an argument against

 Plaintiff’s position that the damages Defendant seeks is not subject to exact computation. Docket

 Entry # 29.


                       IV. GOOD CAUSE TO ALTER EXISTING SCHEDULE


 A.       Applicable law


          The Court’s Amended Docket Control Order established April 30, 2020 as the fact discovery

 deadline. Docket Entry # 24. Defendant filed its motion to compel on April 22, 2020.




          4
            Paragraph 3 requires Plaintiff to disclose “a copy of all documents . . . that are relevant to the pleaded claims
 or defenses involved in the action,” and “a complete computation of any category of damages claimed by any party to
 the action... the documents and evidentiary material on which such computation is based, including materials bearing
 on the nature and extent of injuries suffered.”



                                                             12
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 13 of 17 PageID #: 1160




        Under Federal Rule of Civil Procedure 16(b), federal courts have the clear authority to

 control and expedite the discovery process through a scheduling order. Geiserman v. MacDonald,

 893 F.2d 787, 791 (5th Cir. 1990). Consistent with the authority vested in the district court by Rule

 16, the trial court is granted broad discretion to preserve the integrity and purpose of such pretrial

 orders. See id. (quoting Hodges v. United States, 597 F.2d 1014, 1018 (5th Cir. 1979)); see also

 Bilbe v. Belsom, 530 F.3d 314, 317 (5th Cir. 2008) (affording district courts a great deal of deference

 in determining whether to modify scheduling orders especially where the record suggests the movant

 repeatedly demonstrated a lack of diligence). Scheduling orders and their enforcement are regarded

 as essential in ensuring that cases proceed to trial in a just, efficient, and certain manner. Gauthier

 v. Union Pac. R.R. Co., Civil Action No. 1:07-CV-12 (TH/KFG), 2009 WL 10676647, at *3 (E.D.

 Tex. Mar. 10, 2009) (citing Hernandez v. Mario’s Auto Sales, Inc., 617 F. Supp. 2d 488, 495 (S.D.

 Tex. 2009) (citations omitted)).

        Federal Rule of Civil Procedure 16(b)(4) provides that deadlines in a schedule “may be

 modified only for good cause and with the judge’s consent.” The Fifth Circuit has “interpreted Rule

 16(b)(4)’s ‘good cause’ standard to require the movant to ‘show that the deadlines cannot reasonably

 be met despite the diligence of the party needing the extension.’” Puig v. Citibank, N.A., 514 Fed.

 Appx. 483, 2013 WL 657676, at *5 (5th Cir. Feb. 22, 2013) (quoting S & W Enterprises, L.L.C. v.

 Southtrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir.2003)).

        The Fifth Circuit has stated four factors trial courts must consider when determining whether

 good cause exits to allow a deviation from the court’s scheduling order: (1) the explanation for the

 failure to meet the deadline; (2) the importance of the modification of the deadline; (3) potential

 prejudice in allowing the modification; and (4) the availability of a continuance to cure such


                                                   13
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 14 of 17 PageID #: 1161




 prejudice. Reliance Ins. Co. v. The Louisiana Land & Exploration Co., 110 F.3d 253, 257 (5th

 Cir.1997); Geiserman, 893 F.2d at 791.

 B.     Discussion

        In assessing good cause, the trial court primarily considers the diligence of the party seeking

 to alter the existing schedule. See Deghand v. Wal-Mart Stores, Inc., 904 F. Supp. 1218, 1221 (D.

 Kan.1995); see also Smith v. BCE, Inc., 225 Fed. Appx. 212, 217 (5th Cir. 2007). The party’s

 explanation for seeking relief from the schedule must demonstrate that it could not have met the

 deadline despite its diligence. Plaintiff filed his initial disclosures on December 9, 2020 and his

 additional disclosures on December 22, 2020. Defendant had disclosures in hand, yet for four months

 did not challenge their sufficiency.

        On April 5, 2021, less than one month before the fact discovery deadline, Defendant

 propounded its Request for Production upon Plaintiff for relevant medical information. Unable to

 come to an agreement with Plaintiff, on April 22, 2021, Defendant filed a motion to compel asking

 the Court to compel Plaintiff to release the requested records or provide a medical release

 authorization. In the event Plaintiff produces medical authorizations, Defendant requests the

 discovery deadline be extended to allow it time to obtain records from Plaintiff’s providers.

        The Court is not convinced Defendant could not have met the deadline despite its diligence.

 However, the parties’ ongoing disagreement over the interpretation of the Court’s Discovery, in

 conjunction with the Federal and Local Rules, contributed to the timing issue. As explained in more

 detail below, the Court disagrees with Plaintiff’s narrow interpretation. Rather, as addressed below,

 the Court finds Plaintiff is required to produce, upon request, medicals records or a medical

 authorization where, as in the case here, a party’s physical or mental condition is at issue. Thus, as


                                                  14
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 15 of 17 PageID #: 1162




 to the second good cause factor, the Court finds the requested medical records relevant and

 important, not just for this case but also for related case 5:21cv42.

        Having further considered the other two factors (the minimal prejudice to Plaintiff and the

 availability of a continuance to cure any such minimal prejudice), the Court finds good cause to

 modify the docket control order for the limited purpose of re-opening fact discovery as to the

 discovery now sought by Defendant in its motion to compel. The Court now considers the substance

 of Defendant’s motion.

                                        V. DISCUSSION

 A.     Procedural issues

        Plaintiff argues Defendant was precluded from propounding its Request for Production upon

 Plaintiff because Defendant did not take proper action to challenge and dispute the adequacy of

 Plaintiff’s disclosures under Paragraphs 4 and 9 of the Discovery Order. Defendant argues Paragraph

 4 is silent on Request for Production of documents.

        Neither Paragraph 4 nor Paragraph 9 preclude Defendant from propounding a Request for

 Production under Rule 34 or from filing a motion to compel. Taking into consideration the Federal

 Rules, Local Rules, and the Discovery Order, the Court finds Defendant properly served a Request

 for Production.

        The Court also finds without merit Plaintiff’s second procedural argument. Plaintiff objects

 to the Request for Production because it was propounded upon Plaintiff by “Defendant United States

 of America.” Docket Entry # 26 at ¶ 5. Plaintiff agrees to drop this basis for opposition if

 undersigned counsel admits to the clerical mistake. Id. at ¶ 26. Counsel admits in its reply it had

 made a scriber’s error. Docket Entry # 29 at p. 4.


                                                  15
Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 16 of 17 PageID #: 1163




 2.     Substantive issue

        Plaintiff disagrees with Defendant’s argument that Plaintiff must establish he suffered a

 disability during the time of injury. According to Plaintiff, disability status can be substantiated by

 combining the VA classification from the Department of Veterans Affairs with evidence from the

 additional disclosures. Plaintiff also denies having medical records arising from his claims of

 discrimination, retaliation, and hostile work environment in 2018 and 2019.

        In the Eastern District of Texas, Local Rule CV-26 provides guidance in considering whether

 information is relevant for discovery. The rule provides information is relevant if:

                (1) it includes information that would not support the disclosing parties’
                contentions;
                (2) it includes those persons who, if their potential testimony were
                known, might reasonably be expected to be deposed or called as a witness
                by any of the parties;
                (3) it is information that is likely to have an influence on or affect the
                outcome of a claim or defense;
                (4) it is information that deserves to be considered in the preparation,
                evaluation or trial of a claim or defense; and
                (5) it is information that reasonable and competent counsel would
                consider reasonably necessary to prepare, evaluate, or try a claim or
                defense.

 Matter of AET, 2018 WL 4201264, at *2 (quoting E.D. Tex. Local Rule CV-26(d)). Relevance “has

 been construed broadly to encompass any matter that bears on, or that reasonably could lead to other

 matters that could bear on, any issue that is or may be in the case.” Id. (quoting Oppenheimer Fund,

 Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947))).

        The Court finds Plaintiff’s current medical records, if any, are relevant. As urged by

 Defendant, Plaintiff put his mental and physical health at issue by claiming mental anguish damages

 arising out Defendant’s actions and claiming Defendant forced him to violating his physical



                                                   16
    Case 5:20-cv-00093-CMC Document 47 Filed 07/23/21 Page 17 of 17 PageID #: 1164




     restrictions. Finding the medical records relevant, the Court grants Defendant’s motion to compel

     the production of Plaintiff’s medical records or a medical release authorization. Otherwise,

     Defendant’s motion is denied.

                                                 VI. CONCLUSION

             Based on the foregoing, it is

             ORDERED that Defendant’s Motion to Compel (Docket Entry # 25) is GRANTED as

     modified below. It is further
.
             ORDERED that to the extent it has not already done so, within thirty (30) days from the date

     of entry of this Order, Plaintiff shall produce to Defendants the following: (1) disclosure of every

     healthcare provider that has provided treatment to Plaintiff in the ten years preceding this order; and

     (2) a written medical authorization (on a form to be provided by Defendant) and an executed VA

     Form 3288 (Department of Veterans Affairs - Request for and consent to Release of Information

     from Individual’s Records) enabling Defendant to retrieve Plaintiff’s medical records for the ten

     years preceding this order.5

    SIGNED this 23rd day of July, 2021.




                                                       ____________________________________
                                                       CAROLINE M. CRAVEN
                                                       UNITED STATES MAGISTRATE JUDGE




             5
                The Court notes the parties have agreed to these additional disclosures in the proposed Discovery Order
     recently submitted in related case 5:21cv42.

                                                            17
